ORDER VACATING DECISION AND JUDGMENT AND DISMISSING APPEAL
By notice dated October 17, 2016, counsel for appellant notified the court that appellant had died. Counsel moves to dismiss the appeal and to vacate the court’s opinion, and the judgment of conviction. The motion is granted. State v. Hemenway, 353 Or 498, 501-06, 302 P3d 413 (2013) (vacating opinion and judgment of conviction when the defendant died before the court issued its decision).
Appeal dismissed; the court’s decision in State v. Styarfyr, 281 Or App 461, 383 P3d 1001 (2016), is vacated; judgment of conviction vacated.
October 24, 2016 Timothy J. Sercombe
Presiding Judge